Per curiam.
This is a direct appeal enumerating error on several grounds on the issue of an award of attorney fees in the Spragues’ divorce action.
Attorney fees are awarded in divorce proceedings to enable a spouse to contest the pending issues; awards for attorney fees and expenses of litigation are an intrinsic part of temporary alimony. Scott v. Scott, 251 Ga. 619 (308 SE2d 177) (1983).
We hold that an appeal from an award of attorney fees in a domestic relations case is subject to the appeals procedures of OCGA § 5-6-35 (a) (2). This direct appeal is therefore dismissed for failure to comply with the statute.

Appeal dismissed.


All the Justices concur.